.Gunter, J.
This case was tried to the court upon complaint, answers, replications and evidence, resulting in a judgment for appellee.
It is contended that the complaint failed to state a cause of action.
The sufficiency of the complaint herein can be determined only by a knowledge of the answers and replications. If defects exist in the complaint they may have been cured by the subsequent pleadings. We are not informed by the abstract as to the contents. of the answer or replication.
Under our practice if counsel desire to question the sufficiency of any pleading such pleading should be in the abstract and other portions of the pleadings sufficient to understand the question urged. This was not done in the present case. For this reason we decline to. consider the question of the sufficiency of the complaint.
It is further urged that the evidence is insufficient to sustain the judgment.
The evidence should be abstracted to justify our considering this question.—Denver Machinery Co. v. Pub. Co., 4 Colo. App. 146, 35 Pac. 192; Mich. Ins. Co. v. Wich, 8 Colo. App,. 409, 417; 46 Pac. 687; *491Woods et al. v. Chellew, 15 Colo. App. 368, 62 Pac. 230.
The evidence has not been abstracted herein, nor is it presented to us outside of the bill of exceptions. Judgment of the lower court will be affirmed.

Affirmed.